DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                         WILTON KEN HERBERT,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D22-819

                             [November 2, 2022]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy, III,
Judge; L.T. Case No. 17-011221-CF-10A.

   Wilton Ken Herbert, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See Smith v. State, 932 So. 2d 594, 595 (Fla. 5th DCA 2006)
(“[T]he trial court is only required to award credit for pre-sentence jail time;
it is the function of the Department of Corrections to award credit for any
time served in jail after sentencing but before transfer to state prison. See
§ 921.161(2), Fla. Stat. (2005).”).

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.